ACCEPTED
                                                                                                                  03-15-00348-CV
                                                                                                                          7443242
                                                                                                       THIRD COURT OF APPEALS
                                                                                                                  AUSTIN, TEXAS
                                                                                                            10/19/2015 5:46:40 PM
                                                                                                                JEFFREY D. KYLE
                                                                                                                           CLERK




Jennifer B. Poppe jpoppe@velaw.com                                                        FILED IN
Tel +1.512.542.8464 Fax +1.512.236.3470                                            3rd COURT OF APPEALS
                                                                                        AUSTIN, TEXAS
                                                                                   10/19/2015 5:46:40 PM
October 19, 2015                                                                       JEFFREY D. KYLE
                                                                                            Clerk


Via E-Filing
Jeffrey D. Kyle, Clerk
Third Court of Appeals
Price Daniel Sr. Building
209 West 14th Street, Room 101
Austin, Texas 78701
Re:       C.A. No. 03-15-00348-CV; Todd Enright v. Asclepius Panacea, LLC;
          Asclepius Panacea GP, LLC; Daily Pharmacy, LLC; Daily Pharmacy
          GP, LLC; and Toth Enterprises II, P.A. d/b/a Victory Medical Center
Dear Mr. Kyle:
       In accordance with your letter dated October 8, 2015, we are hereby
notifying the Court that Michael A. Heidler will present argument to the Court
in the above-referenced appeal on behalf of Appellant Todd Enright on
Wednesday, November 4, 2015 at 1:30 p.m., before a panel consisting of
Justice David Puryear, Justice Melissa Goodwin, and Justice Cindy Olson
Bourland.
                                                            Respectfully,

                                                            /s/ Jennifer B. Poppe

                                                            Jennifer B. Poppe




Vinson & Elkins LLP Attorneys at Law                                  2801 Via Fortuna, Suite 100
Abu Dhabi Austin Beijing Dallas Dubai Hong Kong Houston London        Austin, TX 78746-7568
Moscow New York Palo Alto Riyadh San Francisco Tokyo Washington       Tel +1.512.542.8400 Fax +1.512.542.8612 www.velaw.com
                                                                      October 19, 2015 Page 2




                         CERTIFICATE OF SERVICE
       The undersigned certifies that on the 19th day of October 2015, a true and
correct copy of this notice was served on the following attorneys in accordance with
the requirements of the Texas Rules of Appellate Procedure via electronic filing or
email.

            Eric J. Taube
            Paul Matula
            Rola Daaboul
            Taube Summers Harrison Taylor Meinzer
               Brown LLP
            100 Congress Avenue, 18th Floor
            Austin, Texas 78701
            etaube@taubesummers.com
            pmatula@taubesummers.com
            rdaaboul@taubesummers.com



                                                  /s/ Jennifer B. Poppe
                                                 Jennifer B. Poppe